Citation Nr: 0726494	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  02-14 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder, 
claimed as depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 
INTRODUCTION

The veteran served on active duty from September 1970 to May 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C., and 
the Baltimore, Maryland, RO subsequently gained jurisdiction. 

In May 2003, the veteran testified before the undersigned 
Veterans Law Judge, and a transcript is of record.  In July 
2003, a motion to advance this case on the Board's docket 
under 38 C.F.R. § 20.900(c) was granted.  In August 2003 and 
May 2005, the Board remanded the veteran's case for 
evidentiary development.  

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran did not perfect an appeal of a September 1995 
rating decision, and evidence received since is so 
significant that it must be considered in order to fairly 
decide the claim.  


CONCLUSION OF LAW

A September 1995 RO decision declined to reopen a claim of 
service connection for a psychiatric disorder, and new and 
material evidence has been received since that decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302, 20.1103 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable outcome below, VA's application of the 
Veterans Claims Assistance Act of 2000 need not be addressed 
at this time.  As demonstrated below, the veteran's claim 
should be reopened.  

The record contains a photocopied December 1989 notice letter 
to the veteran that recent hospital records (dated June 1986 
to February 1987) had not warranted a change in a previous 
determination of "no findings shown to establish service 
connection for your nervous condition."  Thereafter, a 
photocopied April 1990 statement of the case addressed an 
issue of service connection for a nervous disorder.  A 
photocopied January 1991 confirmed rating decision noted 
review of recently submitted Department of Corrections 
records, and that the veteran had been diagnosed as having 
schizophrenia paranoid type in November 1987; the 
determination also noted that this evidence had been received 
subsequent to the last rating action dated November 1983.  
Also, it was noted that a VA Form 9 had been received in May 
1990.  The record further contains a photocopied January 1992 
VA Form 1-646 with the veteran's contention that his nervous 
condition began while he was in military service and 
continued to manifest itself after discharge as evidenced by 
treatment at the Seventh Day Adventist Hospital in 1975.  

Thereafter, pursuant to congressional inquiry, a February 
1993 RO letter noted that the veteran's claims file was not 
available for review, and an intensive search had been 
undertaken.  A June 1994 rating decision noted that the 
veteran's original claims file had been lost and was 
subsequently rebuilt.  

During this period of inquiry into the status of the 
veteran's claims folder, a July 1994 VA treatment noted a 
positive history for depression in the 1970's.  In June 1995, 
the veteran underwent a VA examination.  He reported that his 
problems had begun at Fort Dix during basic training when a 
lot of stressors had spurred drinking.  In service, he had 
seen a number of doctors due to a lot of life changes-like 
family problems, and a skin condition that he been very 
upsetting.  The diagnosis was no evidence of any psychiatric 
disorder as per mental status examination, but the veteran 
alluded to having depression.  

In September 1995, the RO issued a rating decision that 
denied a claim of service connection for a nervous condition, 
and the veteran appealed with a September 1996 notice of 
disagreement.  The RO issued a January 1997 statement of the 
case, but the record does not show that the veteran filed an 
ensuing substantive appeal.  

In 1999 and 2000, the veteran filed statements that sought 
service connection for a nervous condition including post-
traumatic stress disorder (PTSD).  A March 1999 VA outpatient 
care note indicated an assessment of major depression, in 
remission.  A November 1999 psychiatric note contained the 
veteran's reported past psychological history as having had 
first depressive episode in 1972.  

The RO issued a May 2001 rating decision that denied a claim 
of service connection for PTSD, and declined to reopen a 
claim of service connection for depression.  The veteran 
appealed both issues, a statement of the case was issued, and 
in his October 2002 VA Form 9 the veteran withdrew only the 
matter of PTSD.

At his March 2003 hearing, the veteran testified that he had 
received a letter from a girlfriend that caused a lot of 
emotional problems, and he started drinking heavily.  Also, 
his mother had financial problems, which put a lot of 
pressure on the veteran.  Prior to the military, the veteran 
reported that he had no depression.  The veteran received 
medical treatment from 1972 onwards.  He testified that his 
sister would have remembered his treatment at Walter Reed 
during military service for psychiatric problems.  

In August 2003, the Board remanded the veteran's case 
primarily to obtain relevant records, including SSA 
information, any in-service hospitalization reports from 
Walter Reed, and records from St. Elizabeth's Hospital and 
several correctional facilities.  

Thereafter, in April 2004, VA received additional service 
medical records pursuant to its search for Walter Reed 
hospitalization reports.  (The records center's response 
noted that prior service medical records had been mailed on 
August 1975 to the Washington, RO.)  Particularly, the only 
records included were an entrance examination, a separation 
examination, a statement of medical condition, and an 
immunization record.  The January 1972 separation examination 
was clinically normal, including psychiatric, and the 
veteran's January 1972 statement of medical condition 
indicated that there had been no change in his condition.  

An April 2004 response from the Washington, DC, VA Medical 
Center indicated that it was unable to locate any medical 
records on the veteran for 1972.  Also, the RO obtained 
records from St. Elizabeth's Hospital, which included a June 
1986 initial assessment with the veteran's report of no 
discipline problems during military service. In a February 
1987 psychiatric examination report, the veteran had stated 
that when he returned from the Army his family had noticed a 
difference.  

In November 2004, the veteran submitted records concerning a 
period of hospitalization in Hong Kong during the early 
1980's.  A report from the Sin Lam Psychiatric Centre noted 
that the veteran had been transferred there from Lai Chi Joi 
Reception Centre, and that upon examination the veteran was 
in full contact with reality.  Concerning an alleged suicide 
attempt in February 1981 by drinking detergent, the veteran 
stated that it had been a blind act to demonstrate his 
innocence.  The examiner opined that the veteran was 
undergoing an acute reaction to stress.  

In March 2005, VA received notification that the veteran's 
SSA records had been destroyed.

As noted above, the Board again remanded this case in May 
2005 for the purpose of obtaining still-outstanding records 
from several correction facilities for medical records from 
the late 1980's and 1990's.  In December 2006, however, the 
veteran stated that he wished to have a decision made on the 
evidence already in the claims file, and particularly 
articulated that records from the correctional facilities 
should be dismissed.  In June 2007, the veteran sent in a 
SSOC response form that he had no other evidence to submit.  
Thereafter, in August 2007, the Board received records from 
the veteran's hospitalization in Hong Kong (which had been of 
record prior to re-certification of the appeal). 

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7104(b), and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108; see 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge, 155 F.3d at 1362.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service, 38 C.F.R. § 3.303(d), as well as for 
disability which is proximately due to or the result of a 
service-connected disease or injury, 38 C.F.R. § 3.310(a).  

In other words, in order to grant service connection, the 
evidence must demonstrate that (1) the veteran had a chronic 
disease in service, or during an applicable presumption 
period, and (2) that the veteran presently has the same 
condition.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

The Board is aware that the veteran's original claims file 
had apparently been lost.  Piecing together information cited 
above, which reflected part of the re-built claims file, it 
is evident that a claim of service connection for a 
psychiatric condition, including nervous condition, had been 
denied several times starting in 1983 (see January 1991 
confirmed rating decision, which noted recent evidence was 
received subsequent to a November 1983 rating decision).  
Most recently, however, the veteran had not perfected an 
appeal from a September 1995 rating decision, and that 
determination became final.  

Since then, however, new and material evidence has been 
received.  Namely, records from St. Elizabeth's Hospital, the 
veteran's hospitalization in Hong Kong, VA treatment records, 
additional service medical records, and the veteran's 
testimony at his hearing, had not been of record at the time 
of the September 1995 rating decision, and this evidence 
speaks to elements of service connection like current 
disability and in-service incurrence.  Thus, the claim is 
reopened for consideration on the merits.  38 C.F.R. § 3.156.  



ORDER

As new and material evidence has been received to reopen a 
claim of service connection for a psychiatric disorder, 
claimed as depression, the claim is reopened.  


REMAND

In light of the VCAA, evidentiary development is necessary.  

In terms of the merits of this case, the Board is cognizant 
of Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), 
which recognized that that an appellant's testimony, when 
introduced for the purpose of a factual matter of in-service 
experience, should be assessed in light of potentially 
corroborating evidence.  Because the totality of the 
veteran's service medical records are not available for 
review (presuming that there were some service medical 
records with the lost claims folder), statements relating to 
in-service events must be considered in combination with 
other evidence of record.  

It is recognized that the basis of the last final denial had 
been due, in part, to the fact that the record had not shown 
in-service incurrence of a psychiatric disorder.  Part of the 
August 2003 Board remand had asked the RO to request from the 
National Personnel Records Center (NPRC) service medical 
records and records of in-service hospitalization at Walter 
Reed Army Medical Center.  The RO's August 2003 records 
request, however, asked for "medical/dental, furnish 
complete medical/dental record (SMRS)."  Though this request 
had, in fact, located some service medical records, the 
request had not asked specifically for hospitalization and 
psychiatric records.  Thus, given VA's heightened duty to 
assist in the event of lost records, and considering that a 
critical question in this case involves what occurred during 
active duty in terms of any complaints of or treatment for 
psychiatric problems, a remand is necessary to try and obtain 
any such records.  

The Board is aware that the record contains an October 1994 
letter from Walter Reed that indicated a thorough search of 
files failed to reveal any record of treatment concerning the 
veteran.  The records currently at question, however, relate 
to in-service hospitalization at Walter Reed, as opposed to 
outpatient treatment, so a search at the NPRC for service-
related records is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the NPRC, 
or other appropriate repository of 
records, all in-service psychiatric and 
hospitalization records, including at 
Walter Reed Army Medical Center.  

2.  If and only if any additionally 
obtained service-related records pursuant 
to the preceding directive show complaint 
or treatment for psychiatric symptoms or 
disorder, the veteran should undergo a VA 
examination.  The examiner must review the 
entire claims file, clarify the nature of 
any current psychiatric disorder, and 
opine whether it is at least as likely as 
not that a psychiatric disorder is related 
to or had its onset during military 
service.

3.  Then, the RO should readjudicate a 
claim of service connection for a 
psychiatric disorder, claimed as 
depression.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


